FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         July 23, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
GINA L. MCDONALD,

             Plaintiff-Appellant,

v.                                                         No. 11-1263
                                                 (D.C. No. 1:10-CV-00871-CMA)
MICHAEL J. ASTRUE, Commissioner                             (D. Colo.)
of Social Security,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and LUCERO, Circuit Judges.


      Gina L. McDonald appeals from a district court order affirming the

Commissioner’s denial of her applications for Social Security disability (SSD)

benefits and Supplemental Security Income (SSI) payments under Titles II and XVI

of the Social Security Act. Exercising jurisdiction under 28 U.S.C. § 1291 and

42 U.S.C. § 405(g), we affirm.


*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
I.    Background

      McDonald is a high school graduate with two years of college classes and

previous work as an order taker, sales-route driver, and peer specialist. She claimed

disability beginning on October 3, 2006, due to mental functional limitations. She

began therapy on that date at Spanish Peaks Mental Health Center (Spanish Peaks),

where she saw various clinicians including Marge Montoya, a nurse practitioner who

prescribed her medications. McDonald filed her SSD and SSI applications on

October 31, 2006.

      A.     Hearing Testimony

      At a hearing before an administrative law judge (ALJ) on December 4, 2008,

McDonald testified that she has difficulty talking to and socializing with people, and

she gets extremely anxious in large groups of people. She said she has crying spells

five or six times in a six-month period and panic attacks four to five times per week.

She also testified about a recent flare up in her depression. McDonald described her

emotional state as being like a roller coaster, with her moods changing from day to

day and sometimes from minute to minute. On a scale of one to ten—with ten being

the worst—she rated the severity of her mental symptoms on her good days as five

and on her bad days as nine. McDonald said she has fifteen to twenty bad days per

month. On those bad days, she testified that she stays in bed all day, getting up only

to make dinner for her family. On other days she said she needs medication to go to

sleep even when she feels tired. McDonald did not believe that, on a bad day, she


                                         -2-
would be able to perform a job with very simplistic, routine tasks that did not require

her to work with other people.

      McDonald testified that she had changed medications fairly regularly due to

side effects or lack of effectiveness, but that her medications had been stable for

about six months. She stated that her medications made her feel foggy, and that

sometimes she knows what she wants to say but cannot think of the words.

      McDonald indicated that, in her job as a part-time Peer Specialist at Spanish

Peaks in 2008, she led various therapy groups. She said that she quit that job because

she was having problems with her home life and was feeling very symptomatic and

overwhelmed. Her problems at home related to her disobedient teenage daughter,

and McDonald acknowledged that, because her daughter had subsequently moved

out, that source of stress was gone.

      B.     ALJ’s Decision

      The ALJ issued a decision concluding that McDonald was not disabled. After

initially finding that she had the severe impairments of dysthymia (i.e., depression)

and post-traumatic-stress disorder, the ALJ stated that these impairments did not

meet or medically equal the disabling impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1, Part A, §§ 12.04 and 12.06 (Listing of Impairments). In

reaching that determination, the ALJ noted that he considered, but rejected, both a

state agency psychiatrist’s opinion, which found that McDonald has no severe

impairments, and an opinion submitted by Montoya and Dr. W. Lee McNabb, a


                                          -3-
psychiatrist at Spanish Peaks (McNabb-Montoya opinion). The McNabb-Montoya

opinion concluded that McDonald has marked restrictions in almost all facets of

understanding, memory, sustained concentration, persistence, social interaction, and

adaptation.

      The ALJ proceeded to assess the severity of McDonald’s functional limitations

under the “B” criteria of the Listing of Impairments based on the other evidence in

the record. He found that McDonald had a mild restriction in her activities of daily

living; mild to moderate difficulty in maintaining social functioning; and moderate

difficulty in maintaining concentration, persistence, or pace.1 The ALJ found no

evidence of episodes of decompensation of extended duration. The ALJ then based

his assessment of McDonald’s residual function capacity (RFC) on his “B” criteria

findings, concluding that she has the RFC

      to perform a full range of work at all exertional levels but with the
      following nonexertional limitations: a restriction to no more than
      semi-skilled work, subject to moderate limitations in the ability to
      maintain attention and concentration for extended periods; moderate
      limitations in the ability to perform activities within a schedule,
      maintain regular attendance, and be punctual within customary
      tolerances; and moderate limitations in the ability to respond
      appropriately to changes in the work settings.

Admin. R. at 18. The ALJ related McDonald’s moderate limitations in the area of

attention and concentration to her complaints of difficulty with medication side


1
       The regulations require the ALJ to rate the degree of functional limitations in
these three areas on a five-point scale of none, mild, moderate, marked, or extreme.
See 20 C.F.R. §§ 404.1520a(c)(4), 416.920a(c)(4).


                                         -4-
effects. He tied her moderate difficulties with keeping to a schedule, maintaining

attendance and punctuality to her depression. And he related her moderate

limitations regarding responding to changes in work settings to her anxiety.

      The ALJ next summarized McDonald’s hearing testimony. Then, in support of

his RFC and credibility findings, the ALJ compared her testimony to the other

evidence in the record, both medical and non-medical. He characterized McDonald’s

family situation as chaotic, primarily due to problems with her older daughter who

has legal issues, had run away from home, and was periodically placed outside

McDonald’s home. The ALJ observed that the vast majority of her counseling

sessions focused on her family problems and coping strategies for that stressor, rather

than the symptoms she described at the hearing. The ALJ noted that McDonald had

initially reported symptoms including panic episodes and difficulty sleeping. But

only a month later, McDonald and Montoya agreed that her symptoms had improved

on a new medication. In early 2007, McDonald reported worsening depression after

she stopped taking medication, but in February and March of that year she denied

significant depression. The ALJ observed that, after 2006, she did not report further

panic episodes, fear of crowds, or vegetative symptoms. And she began attending

seven different therapy groups and going on group social outings.

      The ALJ also felt that McDonald had downplayed in her testimony her efforts

to find employment. He observed that her barriers to employment reflected in the




                                         -5-
record had little to do with her mental status.2 By 2008, McDonald was working

part-time as a paid Peer Specialist, a role in which she led therapy groups and

assisted other clients in determining recovery goals and using problem-solving

techniques. The ALJ noted McDonald’s explanation that she did not return to work

after September 2008 because she had overwhelming problems in her home life. The

ALJ concluded the evidence showed that both McDonald and her clinicians thought

she was capable of working or attending school to complete her college degree,

activities which were “indicative of a far greater capacity for focus, social

interaction, adaptation, and persistence than her testimony would indicate.” Admin.

R. at 21.

      Considering also the observations of her treating clinicians, the ALJ found no

objective support for McDonald’s contentions of extreme limitations, as described in

her testimony. The ALJ observed that during her psychological assessment on

October 3, 2006, her performance on a mental status exam was patchy, but the

clinician rated her Global Assessment of Functioning (GAF) as 52, within the




2
       While noting that McDonald had reported she was anxious about seeking
work, the ALJ cited her difficulty explaining her lapse in work history; her difficulty
effectively communicating her need for time off for court hearings and appointments;
her criminal history; her hesitation to look for work in 2006 because she was busy
moving; and her need to get her student loans out of default before continuing her
education, as reasons reflected in the record why she did not follow through with
employment or schooling.


                                          -6-
moderate range.3 A few days later, Montoya assessed McDonald’s GAF as 60, at the

high end of the moderate range. The ALJ found that McDonald’s treatment records,

over all, consistently indicated that she was cooperative and able to communicate

without difficulty; her speech was appropriate and her thought processes were

organized, clear, and coherent; her grooming and dress were appropriate; and her

mood and affect were stable, calm, and within the normal range. The ALJ noted

exceptions when McDonald failed to take her medications as prescribed. The ALJ

stated that the evidence, objective and otherwise, did not support McDonald’s

contentions regarding the severity or chronicity of her symptoms. He concluded that

“her statements concerning the intensity, persistence and limiting effects of [her]

symptoms are not credible to the extent they are inconsistent with the residual

functional capacity assessment.” Admin. R. at 21.

      The ALJ also explained his rejection of the McNabb-Montoya opinion, stating

first that it was not entitled to controlling weight because there was no indication in

the record that Dr. McNabb ever treated McDonald.4 The ALJ further found that the




3
       The GAF is a subjective rating of “the clinician’s judgment of the individual’s
overall level of functioning,” based on a scale of 1-100, with 100 being the highest
level of functioning. Am. Psychiatric Ass’n, Diagnostic & Statistical Manual of
Mental Disorders (Text Rev. 4th ed. 2000) at 32. A GAF of 51-60 indicates
“[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic
attacks)” or “moderate difficulty in social, occupational, or school functioning (e.g.,
few friends, conflicts with peers or co-workers).” Id. at 34.
4
       Montoya, a nurse practitioner, is not an “acceptable medical source.” See
20 C.F.R. §§ 404.1513(a), (d)(1), 416.913(a), (d)(1). She therefore would not qualify
                                                                            (continued)
                                          -7-
actual observations of McDonald’s treating clinicians, including Montoya, failed to

support the conclusions in the McNabb-Montoya opinion that McDonald has the

marked limitations shown and could not sustain a normal workday or workweek.

         Citing hearing testimony from a vocational expert, the ALJ ultimately

concluded that, with her RFC, McDonald was capable of performing her past relevant

work as a sales-route driver and order taker. Therefore, the ALJ concluded she was

not under a disability from October 3, 2006, through the date of the decision.

         After the Appeals Council denied her request for review, McDonald filed an

appeal of the Commissioner’s decision in the district court. That court affirmed the

denial of her claims, and McDonald filed a timely appeal.

II. Discussion

         “We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct

legal standards were applied.” Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir.

2003).

         Substantial evidence is such relevant evidence as a reasonable mind
         might accept as adequate to support a conclusion. It requires more than
         a scintilla, but less than a preponderance. We consider whether the ALJ
         followed the specific rules of law that must be followed in weighing
         particular types of evidence in disability cases, but we will not reweigh
         the evidence or substitute our judgment for the Commissioner’s.



as a “treating source” whose opinion could be entitled to controlling weight. See
Bowman v. Astrue, 511 F.3d 1270, 1275 n.2 (10th Cir. 2008) (quotations omitted).


                                           -8-
Cowan v. Astrue, 552 F.3d 1182, 1185 (10th Cir. 2008) (quotation omitted).

McDonald asserts on appeal that (1) the ALJ did not properly weigh the

McNabb-Montoya opinion; (2) the ALJ failed to properly assess her credibility; and

(3) the ALJ’s RFC finding is not supported by substantial evidence because the ALJ

did not rely on a medical opinion to determine her mental functional limitations.

      A. ALJ’s Rejection of McNabb-Montoya Opinion
      “[T]he opinion of a treating physician concerning the nature and extent of a

claimant’s disability is entitled to controlling weight when it is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the claimant’s case record.” Doyal

v. Barnhart, 331 F.3d 758, 762 (10th Cir. 2003) (quotations and brackets omitted).

“The treating physician’s opinion is given particular weight because of his unique

perspective to the medical evidence that cannot be obtained from the objective

medical findings alone or from reports of individual examinations . . . . This requires

a relationship of both duration and frequency.” Id. (quotation omitted). Further, “a

longstanding treatment relationship provides some assurance that the opinion has

been formed for purposes of treatment and not simply to facilitate the obtaining of

benefits.” Id. at 762-63. If a physician is not a “treating physician” within the

meaning of the regulations, his opinion is not entitled to a presumption of controlling

weight. Id. at 762.

      The McNabb-Montoya opinion is a check-the-box Mental Work Capacity

Evaluation form completed by Dr. McNabb and Montoya on November 20, 2008. In
                                     -9-
it they stated that they had treated McDonald since October 5, 2006. They responded

“yes” to the question whether McDonald’s condition was serious enough that she

would have a pattern of missing four or more days of work per month if she were

working full-time. They also answered “yes” to the question whether McDonald

would be so preoccupied with her condition that she would lose one hour or more of

productivity per day at any job. Admin. R. at 323.

      The form asked for an opinion on the degree of McDonald’s limitations in

various functional areas—either none, slight, moderate, marked, or extreme—

resulting from her mental difficulties. It defined “marked” as “[s]erious limitations

in this area. The ability to function in this area is severely limited but not

precluded.” Id. at 324. “Moderate” was defined as “[m]oderate limitations in this

area, but still able to function.” Id. And “slight” meant “[s]ome mild limitation in

this area, but generally functions well.” Id. Dr. McNabb and Montoya opined that

McDonald has marked limitations in all of the following functional areas:

             remembering locations and work-like procedures;
             understanding and remembering very short and simple instructions;
             maintaining attention and concentration for extended periods;
             performing activities on a schedule, regular attendance, and punctuality;
             working in coordination with or in proximity to others without being
              distracted by them;
             making simple work-related decisions;
             interacting appropriately with the general public;
             accepting instructions and responding appropriately to criticism from
              supervisors;
             getting along with coworkers without distracting them or exhibiting
              behavioral extremes;
             maintaining socially appropriate behavior and adhering to basic
              standards of neatness and cleanliness;
                                          - 10 -
           responding appropriately to changes in the work setting;
           traveling in unfamiliar places or using public transportation; and
           setting realistic goals and making plans independently of others.

They further concluded that McDonald has moderate limitations in carrying out very

short and simple instructions; slight limitations in asking simple questions and

requesting assistance; and slight limitations in being aware of normal hazards and

taking appropriate precautions. Dr. McNabb and Montoya did not reference any of

McDonald’s medical records in support of their opinion.

             1.     ALJ’s Determination that Dr. McNabb Was Not McDonald’s
                    Treating Physician
      In her opening brief, McDonald challenges the ALJ’s determination that

Dr. McNabb was not her treating physician based on there being no indication in the

record that he ever treated her. She contends that Dr. McNabb qualified as her

treating physician because he “evaluated” her. But in her reply brief she appears to

acknowledge that Dr. McNabb does not meet the regulatory definition of a treating

source, which requires “an ongoing treatment relationship”:

      Treating source means your own physician, psychologist, or other
      acceptable medical source who provides you, or has provided you, with
      medical treatment or evaluation and who has, or has had, an ongoing
      treatment relationship with you. Generally, we will consider that you
      have an ongoing treatment relationship with an acceptable medical
      source when the medical evidence establishes that you see, or have seen,
      the source with a frequency consistent with accepted medical practice
      for the type of treatment and/or evaluation required for your medical
      condition(s).

20 C.F.R. §§ 404.1502, 416.902.



                                         - 11 -
      McDonald does not claim that she ever saw Dr. McNabb. The earliest record

mentioning him is a letter to the Social Security Administration, in response to a

request for a diagnosis of McDonald by an acceptable medical source, for purposes of

her Social Security applications. In that letter, Dr. McNabb recited Montoya’s

diagnoses of McDonald. See Admin. R. at 207. Two other treatment notes reflect

that Montoya had two clinical consultations with Dr. McNabb over the course of two

years, in March 2007 and May 2007, to review McDonald’s psychological

evaluation, psychological and medical history, diagnosis, symptoms, treatment,

prescriptions, and current progress. Each note reflects that Dr. McNabb supported

the current plan of care, diagnosis, and prescriptions. And as McDonald contends,

one note could be interpreted as reflecting Dr. McNabb’s direction to increase her

dosage of a particular medication. See id. at 243-44, 254. McDonald asserts that

Dr. McNabb was otherwise “supervising” her ongoing care by her clinicians, but

there is no evidence of that.

      On this record, the ALJ did not err in finding Dr. McNabb was not

McDonald’s treating source. In Doyal, 331 F.3d at 764, we held that a doctor who

saw the claimant only twice in seven years and who completed a report solely to

support the claimant’s disability claim was not a treating source. Dr. McNabb never

examined McDonald; his letter to the SSA served no purpose other than to support

her disability claims; and his two consultations with Montoya were insufficient to

give him “a deeper insight into [McDonald’s] medical condition” than “a person who


                                        - 12 -
has examined a claimant but once, or who has only seen the claimant’s medical

records.” id. at 762 (quotation omitted). Thus, the record fails to establish that

Dr. McNabb had a relationship with McDonald “of both duration and frequency,” id.,

such that he qualifies as her treating source. Cf. Smith v. Comm’r of Soc. Sec.,

482 F.3d 873, 876 (6th Cir. 2007) (holding claimant’s contacts with two doctors “fail

to evince the type of ongoing treatment relationship contemplated by the plain text of

the regulation,” where one doctor examined claimant once and prepared an

evaluation, and a second doctor examined claimant once, completed a medical report,

prescribed and refilled medication, then denied an additional request for

medication).5

      2.     ALJ’s Weighing of McNabb-Montoya Opinion

      McDonald asserts that if Dr. McNabb was not her treating source, his opinion

should nonetheless have been weighed as that of a nonexamining physician. She

claims that the ALJ therefore erred by ending his inquiry with a finding that

Dr. McNabb never treated McDonald. Yet, as McDonald recognizes, the ALJ did not

end his inquiry with that finding. The ALJ further concluded that, in comparing the
5
       McDonald contends that the definition of a treating source is too inflexible in
this age of managed care, when much of the hands-on treatment is performed by
non-physicians. For this proposition she cites Social Security Ruling (SSR) 06-03p,
2006 WL 2329939 (Aug. 9, 2006), which describes the increasing assumption by
nurse practitioners, physician assistants, and licensed clinical social workers of the
treatment functions previously handled by physicians and psychologists. Id. at *3.
But SSR 06-03p reiterates the continuing need for the distinction between
“acceptable medical sources” and other medical sources, as well as the definition of a
“treating source.” Id. at *2.


                                         - 13 -
actual observations of McDonald’s clinicians, including Montoya herself, with the

conclusions in the McNabb-Montoya opinion, he could “find no support for the

severity of their conclusions and afford[ed] them no weight.” Admin. R. at 22.

      Supportability—the extent to which a medical source presents relevant

evidence to support an opinion—and consistency with the record are two of the

factors relevant to the weight that an ALJ gives to a medical opinion from any

source. See 20 C.F.R. §§ 404.1527(c)(3)-(4), 416.927(c)(3)-(4). Moreover, under

the regulations, “because nonexamining sources have no examining or treating

relationship with you, the weight [the agency] will give their opinions will depend on

the degree to which they provide supporting explanations for their opinions.” Id.

§§ 404.1527(c)(3), 416.927(c)(3). And “[g]enerally, the more consistent an opinion

is with the record as a whole, the more weight [the agency] will give to that opinion.”

Id. §§ 404.1527(c)(4), 416.927(c)(4). Opinions from non-physicians, like Montoya,

should likewise be weighed by the ALJ according to the same factors applicable to

opinions from acceptable medical sources. See Frantz v. Astrue, 509 F.3d 1299,

1302 (10th Cir. 2007).

      McDonald argues that the ALJ improperly picked and chose the portions of her

treatment records that were consistent with his rejection of the McNabb-Montoya

opinion and ignored other evidence supporting their conclusions. She points to 5 out

of a total of more than 150 pages of records that she claims the ALJ ignored. All of

these records relate to McDonald’s initial days of treatment at Spanish Peaks,


                                        - 14 -
including her intake assessment on October 3, 2006, and her first appointment with

Montoya two days later.

        “The record must demonstrate that the ALJ considered all of the evidence,

but an ALJ is not required to discuss every piece of evidence.” Clifton v. Chater,

79 F.3d 1007, 1009-10 (10th Cir. 1996). Here the ALJ stated that he carefully

considered all of the evidence. See Wall v. Astrue, 561 F.3d 1048, 1070 (10th Cir.

2009) (noting well-established principle of taking ALJ at his word when he indicates

he considered all of the evidence). Moreover, the ALJ did not ignore the record of

McDonald’s October 3, 2006, intake assessment or the treatment notes from her visit

with Montoya two days later: he referenced the former at several different points in

the decision and the latter at least once. While the ALJ did not explicitly discuss

every aspect of these records, he did mention McDonald’s endorsement of panic

symptoms, her sleep difficulties, and her patchy performance on a mental status exam

on October 3, before observing that, according to Montoya, McDonald’s depression

and anxiety had improved only a month later. The ALJ also noted McDonald’s

reports elsewhere in the record regarding her need for reminders to take care of her

personal needs and grooming; her fatigue; her impulsive behaviors; her need to shop

at times of the day when she could avoid crowds; and the fact that her part-time job

in 2008 was short-lived. But the ALJ determined that the medical records as a

whole—including Montoya’s own treatment notes—did not support the conclusions

in the McNabb-Montoya opinion that McDonald had marked restrictions in nearly all


                                         - 15 -
areas of understanding, memory, concentration, persistence, social interaction, and

adaptation. See Doyal, 331 F.3d at 764 (rejecting medical opinion as inconsistent

with evidence as a whole, after concluding doctor was not claimant’s treating

physician). McDonald has not shown that the ALJ failed to consider all of the

evidence in the record. See Clifton, 79 F.3d at 1009.

      McDonald next contends that the ALJ erred in relying on her moderate-range

GAF scores. McDonald initially challenges these assessments as being made by

“untrained persons.” Aplt. Opening Br. at 23. But the record indicates that Montoya,

a nurse practitioner, assigned McDonald the GAF score of 60 on October 5, 2006,6

and McDonald provides no information regarding the “untrained” status of the other

clinician who assessed her GAF as 52 two days earlier. McDonald also argues that a

moderate GAF score does not mean that a person has no marked mental impairments

in any areas of mental functioning. But the ALJ did not reject the McNabb-Montoya

opinion based solely on her GAF scores; he merely considered those scores as part of

the evidence relevant to weighing that opinion.

      Finally, McDonald asserts that the ALJ failed to weigh the opinions of the

clinicians who treated her at Spanish Peaks according to the factors in 20 C.F.R.


6
       The treatment notes indicating a GAF score of 60 were transcribed and
electronically signed by an employee identified as “support staff” at Spanish Peaks,
but they were approved by Montoya. Admin. R. at 193-94. Several of the
subsequent treatment notes from McDonald’s medication-management visits with
Montoya were similarly entered into the Spanish Peaks records system in this
manner.


                                        - 16 -
§§ 404.1527(c) and 416.927(c). “Medical opinions are statements from physicians

and psychologists or other acceptable medical sources that reflect judgments about

the nature and severity of your impairment(s), including your symptoms, diagnosis

and prognosis, what you can still do despite impairment(s), and your physical or

mental restrictions.” Id. §§ 404.1527(a)(2), 416.927(a)(2). As we have noted, the

factors for weighing opinions from acceptable medical sources also apply to opinions

from medical sources who are not acceptable medical sources, which includes the

clinicians who treated McDonald at Spanish Peaks See Frantz, 509 F.3d at 1302.

      McDonald argues the treatment notes containing her two GAF scores are

medical opinions that the ALJ failed to weigh.7 As noted, the first of these records

relates to McDonald’s intake assessment at Spanish Peaks. These notes reflect the

symptoms she reported, her coping strategies, her current medications, lethality and

substance-abuse assessments, a list of McDonald’s strengths, the results of a mental

status exam, diagnostic impressions and diagnoses (including the GAF score of 52),

and recommendations as to services McDonald needed. See Admin R. at 177-85.

The other record relates to her first appointment with Montoya, and these notes

reflect McDonald’s request for new medication, her reports of her symptoms, her

psychiatric, medical, and substance-abuse history, her education and current living



7
      Other than the records containing her GAF scores, McDonald does not point to
any particular treatment note or set of notes that she claims would qualify as a
medical or other opinion.


                                        - 17 -
situation, the results of a mental status exam, Montoya’s diagnoses (including the

GAF score of 60), and a treatment plan. See id. at 190-94.

      The treatment notes cited by McDonald do not qualify as medical opinions.

These records reflect the clinicians’ observations of her symptoms, the nature of her

impairments, and the clinicians’ diagnoses, and the GAF scores addressed in general

terms the severity of her symptoms and functional difficulties. But these notes do not

indicate any prognoses, nor do they provide opinions as to what McDonald could still

do despite her impairments or the nature of her mental restrictions. See Cowan,

552 F.3d at 1189 (finding doctor’s statement providing no information about the

nature and severity of the claimant’s physical limitations or the activities he could

still perform was not a medical opinion). McDonald has not shown that the ALJ

erred in rejecting the McNabb-Montoya opinion as inconsistent with the other

evidence in the record.

      B.     ALJ’s Assessment of McDonald’s Credibility

      The ALJ related McDonald’s hearing testimony, which he characterized as

describing extreme limitations. He then summarized the other evidence in the record,

observing in detail where her testimony conflicted with it. The ALJ also specifically

found there was no objective support for McDonald’s extreme contentions based on

the observations of her treating clinicians. He concluded that McDonald’s

“statements concerning the intensity, persistence and limiting effects of [her]




                                         - 18 -
symptoms are not credible to the extent they are inconsistent with the residual

functional capacity assessment.” Admin. R. at 21.

      Citing McGoffin v. Barnhart, 288 F.3d 1248, 1254 (10th Cir. 2002), McDonald

argues that the ALJ’s assessment of her credibility was nothing more than a bare

conclusion. She suggests that the ALJ first created an RFC, then simply rejected her

testimony to the extent it indicated more severe restrictions. In McGoffin, the ALJ

found that the claimant’s testimony was not credible to the extent it conflicted with

his conclusion that her mental illness alone was not disabling. Id. There is no

indication in McGoffin that the ALJ’s decision said anything more with respect to a

credibility assessment. We held that the ALJ failed to “explain and support with

substantial evidence which [parts] of [the claimant’s] testimony he did not believe

and why.” Id. McDonald argues that the ALJ here reached a similar boilerplate

conclusion that he failed to link to the evidence. We disagree. The ALJ related

McDonald’s testimony, then carefully reviewed the other evidence, noting specific

discrepancies, before concluding that her testimony was not fully credible. Nor is it

impossible, as McDonald contends, to know what portions of her testimony were or

were not credible. It is clear that the ALJ found incredible McDonald’s claims of

having more than the moderate limitations provided in her RFC.

      McDonald also contends that the ALJ applied the wrong legal standard by

finding her testimony only partially credible based on a lack of objective evidence

supporting her claims. See Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004)


                                         - 19 -
(holding lack of confirming objective medical tests was not alone sufficient to reject

statements about intensity and persistence of symptoms). But here the ALJ

considered other relevant evidence along with the objective medical evidence,

including McDonald’s own reports of her symptoms to her treating sources.

McDonald has not shown error in the ALJ’s assessment of her credibility.

      C.     Whether the ALJ’s RFC Determination is Supported by Substantial
             Evidence

      McDonald contends that the ALJ’s RFC finding is not supported by any

evidence because he rejected all of the medical opinions on the severity of her

impairments and her functional limitations. She maintains that a mental RFC is

essentially a medical determination outside of the ALJ’s expertise, asserting that

“[t]he ALJ is not able to determine from his own review of statements in the medical

record, or the claimant’s daily activities, whether a specific mental impairment even

exists, much less whether it is moderate or marked in severity.” Aplt. Opening Br. at

30. In particular, McDonald argues that an ALJ is not capable of determining,

without a corresponding medical opinion, a person’s mental capacity to perform in a

fulltime work setting. By doing so, McDonald claims, the ALJ improperly

substituted his own lay opinion for that of the medical experts.

      McDonald’s “contention rests on an unduly narrow view of the role of the

administrative factfinder in social security disability proceedings.” Chapo v. Astrue,

___ F.3d ___, No. 11-1455, 2012 WL 2384354, at *2 (10th Cir. June 26, 2012). In

Chapo, we rejected the argument that the limitations in an ALJ’s mental RFC

                                         - 20 -
assessment must always be supported by a specific medical opinion, noting that

“there is no requirement in the regulations for a direct correspondence between an

RFC finding and a specific medical opinion on the functional capacity in question.”

Id. To the contrary, “the ALJ, not a physician, is charged with determining a

claimant’s RFC from the medical record.” Id. (quotation and alteration omitted); see

also 20 C.F.R. §§ 404.1546(c), 416.946(c) (providing ALJ is responsible for

assessing RFC). And the ALJ’s RFC assessment is an administrative, rather than a

medical, determination. See Social Security Ruling (SSR) 96-5p, 1996 WL 374183,

at *5 (July 1996) (“The term ‘residual functional capacity assessment’ describes an

adjudicator’s finding about the ability of an individual to perform work-related

activities. The assessment is based upon consideration of all relevant evidence in the

case record . . . . [A] medical source statement must not be equated with the

administrative finding known as the RFC assessment.”).

      Thus, we reject McDonald’s contention that an ALJ is not competent, in the

absence of a medical opinion, to assess the severity of mental symptoms and

determine the extent of the limitations that result based on the evidence in the

claimant’s medical records, her daily activities, and her positive response to

medications. That is precisely the type of evidence an ALJ should consider in

determining a claimant’s RFC. An ALJ makes that assessment based on all the

evidence in the case record, both medical and non-medical. See 20 C.F.R.

§§ 404.1545(a)(1), (3), 416.945(a)(1), (3); see also SSR 96-8p, 1996 WL 347184, at


                                         - 21 -
*5 (1996) (listing types of relevant evidence ALJ should consider); 20 C.F.R.

§§ 404.1520a(b)-(d), (e)(4), 416.920a(b)-(d), (e)(4) (describing administrative

process for evaluating degree of functional limitations and severity of mental

impairments and providing that the ALJ’s written decision must include these

determinations).

      The Commissioner contends that, on the record in this case, substantial

evidence supports the ALJ’s decision that McDonald has moderate—rather than

marked—functional limitations, even in the absence of a corresponding medical

opinion. He notes that the ALJ cited McDonald’s consistent interest in and efforts to

obtain work or finish her college degree; her clinicians’ endorsement of her

work/educational efforts; the fact that her reasons for not working or attending school

were largely unrelated to her mental status; her engagement in a wide range of daily

activities, which was at odds with her claim that she was essentially bedridden most

of the time and isolated from other people; the relatively unremarkable medical

findings; and the evidence that her treatment was effective in controlling her

symptoms.

      To the extent McDonald responds to the Commissioner’s contention, her

argument is not well-developed. She describes the ALJ’s RFC determination as

based on purely speculative inferences, and she argues that it cannot be explained by

her “ability to attend classes and pursue work activity, [her] good response to

medication, or any number of positive mental signs.” Id. at 5-6. She baldly asserts


                                         - 22 -
that “[t]hese specific mental limitations and their causes are simply not supported by

any evidence in the record.” Id. at 6. But McDonald fails to discuss all of the

specific evidence that the ALJ relied upon.8 And her assertions all ultimately circle

back to her overarching contention that an ALJ is categorically unqualified to reach a

mental RFC determination without the benefit of a medical opinion.9

      “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Cowan, 552 F.3d at 1185 (10th Cir.

2008) (quotation omitted). “[W]e will not reweigh the evidence or substitute our

judgment for the Commissioner’s.” Id. (quotation omitted). And “[t]he possibility of

drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency’s findings from being supported by substantial evidence.” Id.

(quotation omitted). We agree with the Commissioner that the ALJ’s RFC finding

including only moderate limitations was consistent with the longitudinal picture

portrayed by the record as a whole and was supported by substantial evidence.




8
       McDonald argues (again) that the ALJ improperly picked and chose only the
findings in her treatment records that sounded most normal, while ignoring other
findings that could support disability. We have already rejected that contention. See
supra pp. 14-16.
9
       McDonald also asserts that the ALJ erred in finding that she has no limitations
in the other areas of mental functioning noted in the McNabb-Montoya opinion. But
she wholly fails to support that contention. She does not describe any of these other
functional areas or demonstrate why the ALJ’s determination was not supported by
substantial evidence.


                                        - 23 -
III.   Conclusion

       The judgment of the district court is AFFIRMED.


                                               Entered for the Court


                                               Mary Beck Briscoe
                                               Chief Judge




                                      - 24 -